Beckwoeth, Judge:
Counsel for the respective parties have submitted this case on a stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A” and checked JZ (Import Spec’s Initials) by Import Specialist Joseph Zeikel (Import Spec’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at 30 per centum ad valorem under paragraph 371, Tariff Act of 1930, as modified by T.D. 51802, consist of battery operated directional signals that are optional accessories for bicycles and not essential parts thereof. Said directional signals are designed to signal electrically (not laboratory apparatus), are in chief value of metal, and have as an essential feature an electrical element or device.
It is claimed said merchandise is dutiable at 10y2 per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. 54108 for electrical signalling apparatus.
That the protest be deemed submitted upon this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the items marked with the letter “A” and with the *308initials of the import specialist on the invoice accompanying the entry covered by the protest herein is properly dutiable at 10y2 per centum ad valorem, under paragraph 353, Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as electrical signaling devices.
To that extent the protest is sustained. As to all other claims it is overruled. Judgment will be entered accordingly.